DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple (6648471) hereafter Dalrymple in view of Heil (4837862) hereafter Heil.
 	Regarding claims 1 and 10, Dalrymple discloses a pivotable eyeglass frame, comprising: a rim (12) capable of receiving one or more lenses (16) therein, and two temple bars (18), each being rotatably coupled to the rim via a hinge (19) (col. 2, lines 21-25) but does not specifically disclose  a suction cup attached to a respective temple tip of the temple bars. 

 	Therefore, it would have been obvious to a person have ordinary skill in the art at the time of filing to have the temple bars of Dalrymple as modified by Heil include suction cups attached to a respective temple tip of the temple bars for the benefit of securely attached the frames to a user’s face.   	Regarding claim 2, Dalrymple and Heil discloses as set forth above and Heil further teaches the pivotable eyeglass frame of claim 1, wherein the suction cup (18) comprises a head having a cylindrical shape with a narrowing waist portion, and a frustoconical portion thereby securely mounting the suction cup to a temple portion of a user's face (figs. 1, 3, col. 3, lines 6-15 and lines 29-50).  	Regarding claim 3, Dalrymple and Heil discloses as set forth above and Heil further teaches pivotable eyeglass frame of claim 1, wherein the frustoconical portion of suction cup (18) is surface treated to enhance adhesion of the suction cup on the user's temple portion (col. 3, lines 6-50).  	Regarding claim 4, Dalrymple and Heil discloses as set forth above and Heil further teaches pivotable eyeglass frame of claim 1, wherein each of the temple bars comprises a through hole proximate its temple tip and wherein the suction cup (19) is embedded in the 
 	Regarding claim 20, Dalrymple and Heil discloses as set forth above and Dalrymple the pivotable eyeglass frame of claim 10, wherein the anchoring pad is made of a silicon material and the stepper column is made of a PET material (col. 2, lines 20-60).

	Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 14 (and its dependents), the prior art does not disclose the claimed pivotable eyeglass frame specifically including as the distinguishing features in combination with the other limitations the claimed “base securely coupled to the anchoring pad; and a gear pillar formed on the base, the gear pillar being loosely inserted in the through hole of the main body and comprising a plurality of gear teeth.” 
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAMES C. JONES/Primary Examiner, Art Unit 2872